Citation Nr: 1449139	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disorder, including as secondary to service-connected right and left knee disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from July 1979 to October 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted the Veteran's petition to reopen a previously denied claim of service connection for a back disorder but denied the claim on its merits.  In a March 2011 decision, the Board reopened the Veteran's claim for service connection for a back disorder and remanded the claim on its merits for further evidentiary development and adjudication.

Additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of entitlement to service connection for a back disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Veteran has contended that he has a back disability as a result of his time on active duty, or alternately that his back disorder has been caused or aggravated by his service-connected knee disabilities.  

Regarding diagnosis of the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records reflect that at his July 1979 entrance report of medical history, he was found to have a normal spine and musculoskeletal system.  He was treated in July 1997 for complaints of pain in his low back, which was diagnosed as mechanical low back pain, and in June 1998 for complaints of pain in his right hip, which was diagnosed as sciatica and noted to have resolved later that month.  Report of medical examination in August 1999, pursuant to the Veteran's separation from active duty, found him to have no musculoskeletal or spinal defects.  Similarly, at his August 1999 separation report of medical history, the Veteran responded "No" when asked if he experienced recurrent back pain.

Post-service medical records reflect that the Veteran's treatment providers have identified the Veteran as suffering from various back disabilities, including degenerative disc disease and chronic muscle strain, for which he was treated as early as 2002.  In that connection, the Board notes that in an August 2010 statement, the Veteran's private chiropractor noted that he had treated the Veteran for several years for "multiple incidents of lower back pain" and opined that it was "more than like[l]y caused during his service in the military."  Records further reflect that the Veteran has sought ongoing treatment with private and VA treatment providers for back problems, which were diagnosed by VA providers in July 2007 as degenerative disc disease.  

VA examinations concerning the Veteran's claim for service connection for a back disability were conducted in November 2007 and April 2011.  Report of the November 2007 examination reflects that the VA examiner reviewed the Veteran's medical history as well as his complaints and noted that the Veteran complained of decreased motion, stiffness, spasms, and pain in his right lumbar muscles.  He acknowledged the Veteran's July 2007 MRI study showing degenerative disc disease at L4-5 and L5-S1 but found that "symptoms do not localize to this area."  Physical examination revealed muscle spasm, tenderness, and painful motion on the right side of the Veteran's lumbar spine.  The examiner diagnosed the Veteran with chronic low back strain and acknowledged the prior diagnosis of degenerative disc disease but opined that those symptoms were "well localized to the [right] lumbar muscles."  The examiner thus concluded that the degenerative disc disease "does not appear to be the cause of this Veteran's back symptoms."  The examiner further opined that the Veteran's current back disability is not likely related to his service-connected knee disabilities, reasoning that there is no known medical basis for linking his diagnosed back and knee disorders.  However, the examiner did not opine as to whether the Veteran's chronic low back strain is etiologically related directly to his time on active duty and did not provide an opinion as to whether the disorder has been worsened by his service-connected knee disabilities.  

To rectify this omission, the Veteran was provided an additional VA examination in April 2011, pursuant to the Board's March 2011 remand.  At that time, the examiner noted the Veteran's report of having "tweaked" his back during service, for which he reported that he sought treatment on two separate occasions.  He also reported that his left knee pain caused him to have an altered gait.  The examiner noted the Veteran's medical history, as well as his reports of having experienced flare-ups of back pain several times per year since service and the 2007 diagnosis of degenerative disc disease via MRI study.  The examiner diagnosed lumbar strain with degenerative disc disease and opined that the disorder is less likely than not directly linked to the Veteran's time on active duty.  In so finding, however, the examiner stated only that the Veteran was not noted to display any back problems at his separation from service or within one year following separation.  The examiner further stated that the disorder is less likely than not caused or aggravated by the Veteran's service-connected knee disorders.  However, in rendering this opinion, the examiner stated only that the Veteran was not noted to display an abnormal gait.  She did not provide a clear explanation for her finding that a lack of an abnormal gait means that the Veteran's back disorder has not been caused or worsened by his knee disabilities.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2014) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

In that connection, the Board notes that the Veteran has contended, to both VA and his treatment providers, that he first experienced symptoms of a back disorder in service and that those problems have continued to the present.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service or symptoms of a current disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, neither VA examiner provided a clear discussion of whether the Veteran's back disorder has been worsened by his knee disabilities.  Further, the April 2011 VA examiner failed to provide a thorough discussion of whether the Veteran's current back disorder is linked to service given his complaints that the symptoms he experiences currently are the same as those for which he sought treatment while on active duty.  

Thus, the Board finds that additional VA medical opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed back disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a back disorder, including as secondary to service-connected knee disabilities.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the April 2011 opinions concerning the Veteran's claimed back disorder.  In opining as to whether any such disorder had its origin in service, the examiner must discuss whether there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service complaints of back pain and current disability, given that he did not display symptoms of a back disorder at his separation from service but was treated for both mechanical low back pain and sciatica while on active duty and has reported that his back pain has continued from the initial 1997 treatment visit until the present.  

The examiner must also provide a well-reasoned opinion as to whether the Veteran's currently diagnosed lumbar strain with degenerative disc disease has been caused or worsened by his service-connected bilateral knee disorders.  In the context of any negative opinion, the examiner must provide a thorough discussion of the opinions submitted by the private physicians dated in August 2010 concerning the etiology of the Veteran's current back disorder and its relationship to service, as well as the contentions of the Veteran concerning the onset of his back problems during service.  See 38 U.S.C.A. § 5103A(d).

The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records and the August 2010 private physician's statements.  Such opinion is needed to fully and fairly evaluate the claim of service connection for a back disorder, including as secondary to service-connected knee disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014). 

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the April 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file, including his complete service treatment records, must be referred to the clinician who provided the April 2011 VA opinions concerning the Veteran's claimed back disorder.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The reviewer must provide further discussion regarding her April 2011 opinion that the Veteran's lumbar strain and degenerative disc disease are not likely linked to service.  In offering such discussion, the examiner must specifically focus on the Veteran's in-service treatment for back pain and sciatica and discuss whether the Veteran's current symptoms are related to those in-service events, particularly in light of the Veteran's contentions concerning continuity of symptomatology since military service.  The examiner must also provide thorough justification for any negative etiological opinion in light of Savage v. Gober, which establishes that service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  

The examiner must also provide a thorough discussion as to whether the Veteran's current back disorder has been caused or made worse by any service-connected knee disability.  In the context of any negative opinion, the examiner should explain the medical principles and/or evidence that leads to the examiner's conclusion, including an explanation of how alteration of gait plays a role in the development or worsening of any back disability.

The examiner's report must specifically address the Veteran's in-service treatment for muscle strain as well as his contentions relating his current back disability to his active duty.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service must be discussed in detail.  The examiner must also specifically discuss the August 2010 statements submitted by the Veteran's private chiropractor in the context of any negative opinion.  A well-reasoned etiological opinion must be provided for each diagnosed back disorder.  

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  The adjudicator must ensure that the requested medical opinions comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

